                                                                        ·u~~·ts~
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY

------------------------------------------x                              DATE FILED:_
AMPED & COLLECTION INC.,

                              Plaintiff,


              -against-                                                        18-cv-6094 (LAK)


RICHARD HINTON, et al.,

                              Defendants.
------------------------------------------x


                                            ORDER


LEWIS A. KAPLAN,   District Judge.

                The objections to the report and recommendation of Magistrate Judge Henry B.
Pitman are overruled. Plaintiffs motion for a preliminary injunction [DI 10] is granted. Pending
the hearing and final determination of this action, defendants be and they hereby are enjoined and
restrained from using the mark LIGHT UP YOUR LIFE, or any colorable imitation thereof, in
connection with backlit LED signs and accompanying translucent interchangeable letters, symbols
and characters, and neon desk and wall lights, backlit LED signs, neon desk and wall lights, and
similar novelty lighting products. The continued effectiveness of this order shall be conditioned
upon plaintiff posting, on or before October 30, 2018, of a $50,000 bond with good and sufficient
surety with the Clerk of the Court.

               SO ORDERED.

Dated:         October 24, 2018
